DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of the previous action is withdrawn, and ex parte prosecution is resumed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., US 2016/0108340 A1 in view of Schymitzek et al., US 2015/0210959 A1. The Feng reference discloses a method of forming microcapsules (abstract). The microcapsules are formed from a combination of (meth)acrylate-based monomers, oligomers and/or prepolymers [0002]. Suitable materials to be encapsulated into the microcapsules are disclosed at [0279] and include perfumes. These ay be incorporated into cleaning and treatment compositions which include a fabric softening active [0280]. See also [0005]. Note the list of suitable ester quats disclosed at [0289], specifically N,N-bis(stearoyloxyethyl)-N-(hydroxyethyl-N-methylammonium methylsulfate. Regarding claim 3, methyl sulfate counterions are disclosed. Regarding claim 4, compounds with hydroxyethyl groups are disclosed, as are ester quats with hydroxypropyl groups. Claims 5 and 6 reads on the isomeric mixtures present in the feedstock where hydroxypropyl groups are present.  Regarding claim 7, tallow fatty acid comprises oleic acid, an 18-carbon fatty acid with one double bond. Canola and stearic acids contain double bonds. The limitations of claim 10 run the gamut of possible iodine numbers for hydrogenated and non-hydrogenated feedstocks. Regarding claims 11-13, see [0139], which discloses suitable monomers, including triacrylates and hexafunctional aromatic urethane acrylates and methacrylates. As melamines are not disclosed as essential, formulation of microcapsules lacking melamine derivatives would be obvious. A specific size or diameter of microcapsule is not disclosed, but the passage at [0245] discloses how to achieve a desired size or diameter. See also Table 7, which discloses microcapsules of about 4.8 microns. Regarding claim 17, encapsulation of cocoa butter, a triester of fatty acids, is disclosed at [0279]. Regarding various dosage forms see, e.g., the liquid compositions at Example CL3 at [0660], which comprise 12-21% of an ester quat. Note also the presence of hydrochloric acid. It is well known in the cleaning art that ester quats are more stable to hydrolysis at a pH of about 4 than at neutral pH. Note also the presence of silicone in the compositions. Contact of fabric with fabric softening compositions is their intended use, making such contact obvious. Presence of triesterquat is not specifically disclosed.
The Schymitzek reference teaches at [0022] that trialkanolamine-based ester quats can be made using a ratio of trialkanolamine to fatty acid or 1:1.1 to 1:2.4. Note specific mention of N,N-bis(stearoyloxyethyl)-N-(hydroxyethyl-N-methylammonium methylsulfate at [0029]. It is preferable that the trialkanolamine-based ester quat be a mixture of monoester, diester and triester [0031] for softness performance and trapping of anionic residues. While the use of more than 2 equivalents of fatty acid would produce some amount of triester, it would be obvious to make trialkanolamine-based ester quats disclosed by Feng as a mixture of mono-, di- and triesters to achieve the softening and anion-trapping benefits taught by Schymitzek.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., US 2016/0108340 A1 in view of Schymitzek et al., US 2015/0210959 A1 and further in view of Fernandez Prieto, US 2014/0338134 A1.The disclosures of Feng and Schymitzek are summarized above. Use of an isocyanurate triacrylate monomer as recited in claim 14 is not disclosed. Fernandez Prieto teaches core and shell encapsulates and products comprising same (abstract). Suitable compositions include fabric softeners [0006]. Suitable materials to be encapsulated include perfumes [0017]-[0019]. The shells comprise acrylate derivatives [0016]. Suitable acrylate monomers include isocyanurate triacrylates [0041]. It would have been obvious at the time of filing to incorporate isocyanurate triacrylates monomers into the microcapsules of Zhang, because Zhang teaches microcapsules comprising acrylate monomers, providing a non-exclusive list of suitable monomers at [0139], and Fernandez Prieto teaches that isocyanurate triacrylates is a suitable monomer for such microcapsules.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. Applicant has argued that the manufacturing method argued in the previous office actions is not the only way to make ester quats. This is not persuasive because it is one way to make ester quats, specifically trialkanolamine ester quats such as the one disclosed by Feng. The examiner has cited a supplementary reference which discloses this method and further discloses the suitability of the use of more than 2 equivalents of fatty acid per equivalent of trialkanolamine, which would make some amount of triester, assuming that all of the fatty acid reacts. The Schymitzek reference further teaches that use of a mixture of monoesters, diesters and triesters has advantages, as is discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817. Examiner Hardee will retire on September 30, 2022.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761